DETAILED ACTION
The Examiner acknowledges the amendments received 16 June 2021. Claims 5-6 and 9 are cancelled; claims 1-4, 7-8 and 10-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 16 June 2021, with respect to the rejection(s) of claim(s) 1 under Willis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Willis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al (U.S. 6,216,027). Willis discloses (Figures 31-32; col. 17, line 40-col. 19, line 50; col. 22, lines 42-52) a display; a display controller configured to cause the display to display a coordinate plane formed by a first coordinate axis extending in a first direction and a second coordinate axis extending in a second direction perpendicular to the first direction; and a parameter setting section configured to selectively determine a first vital parameter to be associated with the first coordinate axis and a second vital parameter to be associated with the second coordinate axis, the display controller being further configured to cause items to be displayed on the coordinate plane in the display, the items including: a first reference line indicating a first reference value of the first vital parameter and extending in the second direction; a second reference line indicating a second reference value of the fist vital parameter and extending in the second direction; a third reference line indicating a first reference value of the second vital parameter and extending in the first direction; a fourth reference line indicating a second reference value of the second vital parameter extending in the first direction; a first symbol indicating a combination of a value of the first vital parameter .
Willis discloses the claimed invention but does not disclose expressly the linear reference lines to form a rectangular region.  It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the curved lines and basket shape as taught by Willis, with the rectangular region, because the applicant has not disclosed the shape of the region provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the applicant's invention to perform equally well with the display as taught by Willis, because Willis is able to clearly and distinctly display parameters of interest to, for modification by, the user.  Therefore, it would have been an obvious matter of design choice to modify Willis to obtain the invention as specified in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792